Hutchinson, J.
delivered the opinion of the court. The fact? in this case are sufficiently contained in the joint report of the auditors. The after statement made by one of them is more particular, but does not vary the legal import.
The only question, therefore, to be decided is, whether the auditors did right in allowing a charge of $37,50 made by the plaintiff for hts own note of that amount given to the defendant. Ordinarily such a charge would not be properbut, as the auditors state this to have been done, it was proper. It appears that the defendant held a note given by the plaintiff to one Thatcher of $105,28 5 and he gave this note up to the plaintiff-to be cancel-led, and a part of it, to wit, $67,78, was to be placed as a credit to the defendant on the plaintiff’s book : and the plaintiff was to give a new note directly to the defendant for the balance, being $37,50. This was all done accordingly. But, instead of placing it exactly in that shape, the plaintiff at one and the same time gave the defendant credit for the whole $105,28 and charged him with the amount of the new note $37,50. This made the book balance just as it would have done had the $67,78 only have been credited, and no charge made of the note giveia. This makes tire book show the actual state of the transaction ; and justice requires that this item of charge should be allowed as was done by the auditors. The judgment of the -County Court accepting the report of the auditors, is affirmed with cost.